                 Case 3:20-cv-01954-JR              Document 1   Filed 11/11/20   Page 1 of 4




Robert E. Barton, OSB #814637
E-mail: bob.barton@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022
Telephone: 503.228.6351
Facsimile: 503.295.0915
Attorneys for Defendants




                                     UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                             PORTLAND DIVISION


RYAN BARTLETT, an individual,                                                     Case No.: __________

                                       Plaintiff,
                                                            NOTICE OF REMOVAL TO FEDERAL
            v.                                              COURT

FIRST STUDENT, INC., a Delaware
corporation, and CLARENCE D. HAWS, an
individual,                                                 DEMAND FOR JURY TRIAL

                                       Defendants.


TO:         CLERK OF THE COURT

            PLEASE TAKE NOTICE THAT defendants First Student, Inc., and Clarence D.

Haws (“Defendants”) hereby remove to this Court the state action described below:

            1.           On or about October 29, 2020, an action was filed in the Circuit Court of the

state of Oregon for the county of Multnomah entitled Ryan Bartlett, an Individual vs. First


 Bullivant|Houser|Bailey PC
                                                     NOTICE OF REMOVAL TO FEDERAL COURT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                      Page 1
 Telephone: 503.228.6351
                 Case 3:20-cv-01954-JR                Document 1      Filed 11/11/20    Page 2 of 4




Student, Inc., a Delaware corporation, and Clarence D. Haws, an individual, case number

20CV38368. True and correct copies of the summonses and complaint are attached hereto as

Exhibit 1.

            2.           This action is a civil action over which this Court has original jurisdiction

pursuant to 28 USC §1332, and is one that may be removed to this Court by Defendants

pursuant to 28 USC §1441(b) because:

                         a.          At all relevant times, upon information and belief plaintiff Ryan

            Bartlett’s state of residence is Oregon. The complaint does not allege where she is a

            resident.

                         b.          At all relevant times, defendant Clarence D. Haws was and is a resident

            of the state of Washington.

                         c.          At all relevant times, defendant First Student, Inc., was and is a

            business incorporated in the state of Ohio.

                         d.          Plaintiff seeks $920,000 in damages.

            3.           Removal is timely pursuant to 28 USC §1446(b) because the complaint was

served on defendant First Student, Inc. on November 9, 2020.

            4.           All defendants have consented to filing the removal.

            5.           This is the district and division embracing the place where the state court

action is pending (Multnomah County Circuit Court).

            6.           No other proceedings have occurred, and no other documents have been

served in the state court action other than the service of summonses and complaint, as

referenced above. A copy of the docket in the state court action is attached as Exhibit 2.


 Bullivant|Houser|Bailey PC
                                                        NOTICE OF REMOVAL TO FEDERAL COURT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                         Page 2
 Telephone: 503.228.6351
                 Case 3:20-cv-01954-JR          Document 1      Filed 11/11/20    Page 3 of 4




            7.           In filing this notice, Defendants do not waive any defenses or claims

including, but not limited to, any defenses based on jurisdiction, service or statute of

limitations.

            8.           Defendants hereby Demand a Jury Trial.

            DATED: November 11, 2020


                                                     BULLIVANT HOUSER BAILEY PC



                                                     By
                                                          Robert E. Barton, OSB #814637
                                                          Telephone: 503.228.6351
                                                          Attorneys for Defendants

4818-4130-8112.1 29213/00145




 Bullivant|Houser|Bailey PC
                                                   NOTICE OF REMOVAL TO FEDERAL COURT
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                    Page 3
 Telephone: 503.228.6351
             Case 3:20-cv-01954-JR           Document 1    Filed 11/11/20     Page 4 of 4




                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of November 2020, I caused to be served the

foregoing NOTICE OF REMOVAL TO FEDERAL COURT on the following party at the

following address:

                               Jason Kafoury
                               Kafoury & McDougal
                               411 SW Second Ave., Ste. 200
                               Portland, OR 97204
                               Fax No.: (503) 224-2673
                               Email: jkafoury@kafourymcdougal.com
                               Of Attorneys for Plaintiff

by:

                   U.S. Postal Service, ordinary first-class mail
                   U.S. Postal Service, certified or registered mail, return receipt requested
                   Hand Delivery
                   E-Service
                   Other (specify) Email




                                                 Robert E. Barton, OSB #814637
4818-4130-8112.1 29213/00145




                                                                                Bullivant|Houser|Bailey PC
                                Page 4–      CERTIFICATE OF SERVICE
                                                                                One SW Columbia Street, Suite 800
                                                                                Portland, Oregon 97204-4022
                                                                                Telephone: 503.228.6351
                                                                                Facsimile: 503.295.0915
